EXCHANGE AGREEMENT


EXCHANGE AGREEMENT (the “Agreement”) is made as of the 25th day of September
2020, by and between Healthier Choices Management Corp., a Delaware corporation
(the “Company”), and the holder signatory to the signature page hereto (the
“Holder”).


WHEREAS, the Holder holds the securities of the Company set forth on Schedule I
attached hereto (such securities, the “Exchange Securities”);


WHEREAS, the Company wishes to conduct a reverse split of its Common Stock
“Reverse Stock Split”) which requires the prior consent of the Holder;


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company and the Holder has agreed to exchange the
Exchange Securities for the Company’s Series C Convertible Preferred Stock (the
“Preferred Stock”) having the rights, preferences and privileges set for in the
Certificate of Designation to be filed prior to the Closing (as defined below)
by the Company with the Secretary of State of Delaware, in the form of Exhibit A
attached hereto (the “Certificate of Designation”) and convertible into shares
of the Company’s common stock, par value $0.0001 per share (the “Common Stock”);
and


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:


1. Definitions.  In addition to the terms defined elsewhere in this Agreement,
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Certificate of Designation (as defined herein), and
(b) the following terms have the meanings set forth in this Section 1:


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.


“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.


“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.


“Lock-Up Agreements” means the Lock-Up Agreements, dated as of the date hereof,
by and among the Company and the directors and officers of the Company, in the
form of Exhibit B attached hereto.


1

--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Trading Day” means a day on which the principal Trading Market is open for
trading.


“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB or OTCQX (or any successors to
any of the foregoing).


“Transaction Documents” means this Agreement, the Certificate of Designation,
the Lock-Up Agreements, all exhibits and schedules thereto and hereto and any
other documents or agreements executed in connection with the transactions
contemplated hereunder


2. Exchange. On the Closing Date (as defined below), subject to the terms and
conditions of this Agreement, the Company agrees to issue to the Holder 775.2080
shares of Preferred Stock in exchange for the Exchange Securities held by the
Holder as of the date hereof and as set forth on Schedule I attached hereto. 
Subject to the conditions set forth below, the Exchange shall take place at the
offices of Ellenoff Grossman & Schole LLP (“EGS”), on the second Trading Day (as
defined above) after the date hereof, or at such other time and place as the
Company and the Holder mutually agree (the “Closing” and the “Closing Date”). 
At the Closing, the following transactions shall occur (such transactions in
this Section 2, the “Exchange”):


2.1 On the Closing Date, in exchange for the Exchange Securities, the Company
shall deliver to the Holder a certificate evidencing 775.2080 shares of
Preferred Stock.  Upon receipt of such certificate in accordance with this
Section 2.1, all of the Holder’s rights under the Exchange Securities shall be
extinguished.  The Holder shall tender to the Company any certificates it holds
representing any of the Exchange Securities within three Trading Days (as
defined above) of the Closing Date.


2.2 On the Closing Date, the Company shall deliver all of the Lock-Up
Agreements.


2.3 On the Closing Date, the Company shall deliver to the Holder an opinion of
Company counsel in form and substance reasonably satisfactory to the Holder.


2.4 The Company and the Holder shall execute and/or deliver such other documents
and agreements as are customary and reasonably necessary to effectuate the
Exchange.


2.5 The Company covenants that, if the Holder delivers a Notice of Conversion
(as defined in the Certificate of Designation) to convert any Preferred Stock
between the date hereof and the Closing Date, the Company shall deliver the
Conversion Shares to the Holder on the Closing Date in connection with such
Notice of Conversion.


2

--------------------------------------------------------------------------------

3. Closing Conditions.


3.1 Conditions to Holder’s Obligations. The obligation of the Holder to
consummate the Exchange is subject to the fulfillment, prior to or at the
Closing, of each of the following conditions:


(a)
Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects on the date hereof and on and as of the Closing Date as if made on and
as of such date.

(b)
No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

(c)
Proceedings and Documents. All proceedings in connection with the transactions
contemplated hereby and all documents and instruments incident to such
transactions shall be satisfactory in substance and form to the Holder, and the
Holder shall have received all such counterpart originals or certified or other
copies of such documents as they may reasonably request.

(d)
Certificate of Designation.  The Certificate of Designation shall have been
filed and be effective with the State of Delaware.

(e)
Listing of Conversion Shares.  The Company shall have secured the listing or
designation for quotation (as applicable) of all of the shares of Common Stock
issuable upon conversion of the Preferred Stock (the “Conversion Shares”), upon
the Trading Market.

(f)
Opinion.  An opinion of Company counsel in form and substance reasonably
satisfactory to the Holder.

3.2 Conditions to the Company’s Obligations. The obligation of the Company to
consummate the Exchange is subject to the fulfillment, to the Company’s
reasonable satisfaction, prior to or at the Closing, of each of the following
conditions:
(a)
Representations and Warranties. The representations and warranties of the Holder
contained in this Agreement shall be true and correct in all material respects
on the date hereof and on and as of the Closing Date as if made on and as of
such date.

(b)
No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

(c)
Proceedings and Documents. All proceedings in connection with the transactions
contemplated hereby and all documents and instruments incident to such
transactions shall be satisfactory in substance and form to the Company and the
Company shall have received all such counterpart originals or certified or other
copies of such documents as the Company may reasonably request.



3

--------------------------------------------------------------------------------

4. Representations and Warranties of the Company. The Company hereby represents
and warrants the Holder that:


4.1 Organization and Qualification.  The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. 
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents.  Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in a
Material Adverse Effect.


4.2 Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement, including but not limited to the Exchange.  The execution and
delivery of this Agreement and the Preferred Stock by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith.  The Transaction
Documents have been duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.


4.3 No Conflicts.  The execution, delivery and performance by the Company of
this Agreement, the issuance and sale of the debentures and the consummation by
it of the transactions contemplated hereby and thereby do not and will not (i)
conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect


4

--------------------------------------------------------------------------------

4.4 Valid Issuance of the Securities.  The Preferred Stock and Conversion Shares
are duly authorized and, when issued and paid for in accordance with this
Agreement and the Certificate of Designation, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the Company
other than restrictions on transfer provided for in the Transaction Documents. 
The Conversion Shares, when issued in accordance with the terms of the
Certificate of Designation, will be validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents.  The Company
has reserved from its duly authorized capital stock a number of shares of Common
Stock for issuance of the Conversion Shares at least equal to the maximum
aggregate number of shares of Common Stock then issued or potentially issuable
in the future pursuant to the Certificate of Designation, upon conversion in
full of all Preferred Stock, ignoring any conversion limits set forth therein.


4.5 Compliance With Laws. The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a material adverse effect on its business, and
the Company has not received written notice of any such violation.


4.6 Consents; Waivers.  No consent, waiver, approval or authority of any nature,
or other formal action, by any Person, not already obtained, is required in
connection with the execution and delivery of this Agreement by the Company or
the consummation by the Company of the transactions provided for herein and
therein.


4.7 Acknowledgment Regarding Holder’s Exchange of Exchange Securities for
Preferred Stock. The Company acknowledges and agrees that the Holder is acting
solely in the capacity of arm’s length Holder with respect to this Agreement and
the transactions contemplated hereby and that the Holder is not (i) an officer
or director of the Company, (ii) an “affiliate” of the Company (as defined in
Rule 144 promulgated under the Securities Act), or (iii) to the knowledge of the
Company, a “beneficial owner” of more than 10% of the shares of Common Stock (as
defined for purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as
amended). The Company further acknowledges that the Holder is not acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to this Agreement and the transactions contemplated hereby, and any
advice given by the Holder or any of its representatives or agents in connection
with this Agreement and the transactions contemplated hereby is merely
incidental to the Holder’s acceptance of the Shares. The Company further
represents to the Holder that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation by the Company and
its representatives.


5

--------------------------------------------------------------------------------

4.8 Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Securities or any of
the Company’s officers or directors in their capacities as such.


4.9 No Group. The Company acknowledges that, to the Company’s knowledge, the
Holder is acting independently in connection with this Agreement and the
transactions contemplated hereby, and is not acting as part of a “group” as such
term is defined under Section 13(d) of the Securities Act and the rules and
regulations promulgated thereunder.


4.10 Disclosure.  The Company confirms that neither it nor any other Person
acting on its behalf has provided the Holder or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information. The Company understands and confirms that the
Holder will rely on the foregoing representations in effecting transactions
herein.


4.11 SEC Reports.  The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension.


4.12 No Commission Paid. Neither the Company nor any of its Affiliates nor any
person acting on behalf of or for the benefit of any of the foregoing, has paid
or given, or agreed to pay or give, directly or indirectly, any commission or
other remuneration (within the meaning of Section 3(a)(9) of the Securities Act
and the rules and regulations of the Commission promulgated thereunder) for
soliciting the Exchange.


5. Representations and Warranties of the Holder. The Holder hereby represents,
warrants and covenants that:


5.1 Authorization. The Holder has full power and authority to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby.


5.2 Information. The Holder and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and issuance of the Securities which have
been requested by the Holder.  The Holder has had the opportunity to review the
Company's filings with the Commission.  The Holder and its advisors, if any,
have been afforded the opportunity to ask questions of the Company. Neither such
inquiries nor any other due diligence investigations conducted by the Holder or
its advisors, if any, or its representatives shall modify, amend or affect the
Holder’s right to rely on the Company’s representations and warranties contained
herein. The Holder understands that its investment in the Preferred Stock
involves a high degree of risk.  The Holder has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Preferred Stock. The Holder is
relying solely on its own accounting, legal and tax advisors, and not on any
statements of the Company or any of its agents or representatives, for such
accounting, legal and tax advice with respect to its acquisition of the
Preferred Stock and the transactions contemplated by the Transaction Documents.


6

--------------------------------------------------------------------------------

5.3 No Governmental Review. The Holder understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of the investment in the Shares nor have such authorities passed
upon or endorsed the merits of the offering of the Shares.


5.4 Validity; Enforcement; No Conflicts. This Agreement to which the Holder is a
party has been duly and validly authorized, executed and delivered on behalf of
the Holder and shall constitute the legal, valid and binding obligations of the
Holder enforceable against the Holder in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies. The execution, delivery and
performance by the Holder of this Agreement to which the Holder is a party and
the consummation by the Holder of the transactions contemplated hereby will not
(i) result in a violation of the organizational documents of the Holder or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Holder is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities or “blue sky” laws) applicable to the Holder,
except in the case of clause (ii) above, for such conflicts, defaults or rights
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of the Holder to perform its
obligations hereunder.


5.5 Ownership of the Preferred Stock. The Holder owns and holds, beneficially
and of record, the entire right, title, and interest in and to the Exchange
Securities set forth on the signature page hereto free and clear of all rights
and Liens.  The Holder has full power and authority to transfer and dispose of
the Exchange Securities to the Company free and clear of any right or Lien. 
Other than the transactions contemplated by this Agreement, there is no
outstanding vote, plan, pending proposal, or other right, of any Person to
acquire all or any part of the Exchange Securities or any shares of Common Stock
issuable upon conversion or exchange of the Exchange Securities.


7

--------------------------------------------------------------------------------

5.6 No Commission Paid. Neither the Holder nor any of its Affiliates nor any
person acting on behalf of or for the benefit of any of the foregoing, has paid
or given, or agreed to pay or give, directly or indirectly, any commission or
other remuneration (within the meaning of Section 3(a)(9) of the Securities Act
and the rules and regulations of the Commission promulgated thereunder) for
soliciting the Exchange.


6. Additional Covenants.


6.1 Disclosure. The Company shall, on or before 9:30 a.m., New York City time,
on the first business day after the date of this Agreement, file a Current
Report on Form 8-K (the “8-K Filing”) disclosing all material terms of the
transactions contemplated hereby and including the Transaction Documents as
exhibits thereto, with the Commission. From and after the issuance of the 8-K
Filing, the Holder shall not be in possession of any material, nonpublic
information received from the Company or any of its respective officers,
directors, employees or agents, that is not disclosed in the 8-K Filing. The
Company shall not, and shall cause its officers, directors, employees and
agents, not to, provide the Holder with any material, nonpublic information
regarding the Company from and after the filing of the 8-K Filing without the
express written consent of the Holder. The Company shall not disclose the name
of any Holder in any filing, announcement, release or otherwise, unless such
disclosure is required by law or regulation. In addition, effective upon the
filing of the 8-K Filing, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and the
Holder or any of its affiliates, on the other hand, shall terminate.


6.2 Listing. The Company shall use its best efforts to maintain the listing or
designation for quotation (as applicable) of all of the Conversion Shares upon
the Trading Market on which the Common Stock is currently listed or designated
while the Preferred Stock is outstanding. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 6.2.


6.3 Characteristics.  The parties acknowledge and agree that in accordance with
Section 3(a)(9) of the Securities Act, the Preferred Stock issued in exchange
for the Exchange Securities take on the registered characteristics of such
Exchange Securities and the Company agrees not to take a position to the
contrary.


6.4 Capital Changes.  Other than the Reverse Stock Split, which the Holder
hereby consents to provided such Reverse Stock Split is effected on or before
June 30, 2021, from the date hereof until the Holder no longer holds any
Preferred Stock, the Company shall not undertake a reverse or forward stock
split or reclassification of the Common Stock without the prior written consent
of the Holder. 


6.5 Blue Sky. The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.


8

--------------------------------------------------------------------------------

6.6 Fees and Expenses.   Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.
7. Miscellaneous.


7.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and the respective successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party, other than the parties hereto or their respective successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.


7.2 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in The City of New York, Borough of Manhattan, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.


7.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.


9

--------------------------------------------------------------------------------

7.4 Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and email addresses for
such communications shall be:


To the Company:  John Ollet
Chief Financial Officer
Healthier Choices Management Corp.
3800 N. 28th Way
Suite #1
Hollywood, FL 33020
Email: jholman@hcmc1.com


With a copy to: Cozen O’Connor
Martin Schrier
200 S. Biscayne Blvd.
Suite 3000
Miami, Florida 33131
Email: mschrier@cozen.com


7.5 If to the Holder, to its address, email address set forth on its signature
page hereto, or to such other address, facsimile number and/or email address
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine or
email containing the time, date, recipient facsimile number and an image of the
first page of such transmission or (C) provided by an overnight courier service
shall be rebuttable evidence of personal service, receipt by facsimile or
receipt from an overnight courier service in accordance with clause (i), (ii) or
(iii) above, respectively.


7.6 Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction.


7.7 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Holder. Any amendment or waiver effected
in accordance with this paragraph shall be binding upon the Holder and the
Company, provided that no such amendment shall be binding on a holder that does
not consent thereto to the extent such amendment treats such party differently
than any party that does consent thereto.


7.8 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.


10

--------------------------------------------------------------------------------

7.9 Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties concerning the Exchange and the other matters
described herein and therein and supersedes and replaces any and all prior
agreements and understandings solely with respect to the subject matter hereof
and thereof.


7.10 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


7.11 Interpretation.  Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to” and (d) references to “hereunder” or “herein” relate to
this Agreement.


7.12 No Third Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.


7.13 Survival.  The representations, warranties and covenants of the Company and
the Holder contained herein shall survive the Closing and delivery of the
Securities.


7.14 Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


7.15 No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.


[SIGNATURES ON THE FOLLOWING PAGES]
11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.


THE COMPANY
HEALTHIER CHOICES MANAGEMENT CORP.
By: 
Name: 
Title: 
12

--------------------------------------------------------------------------------



[HOLDER SIGNATURE PAGES TO HCMC EXCHANGE AGREEMENT]




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.


HOLDER
Name of Holder: ________________________________________________________
Signature of Authorized Signatory of Holder: __________________________________
Name of Authorized Signatory:
____________________________________________________
Title of Authorized Signatory:
_____________________________________________________
Email Address of Authorized Signatory:
_____________________________________________
Facsimile Number of Authorized Signatory:
__________________________________________
Address for Notice to Holder:








Address for Delivery of Preferred Stock to Holder (if not same as address for
notice):




Preferred Stock: ________________












[SIGNATURE PAGES CONTINUE]










13

--------------------------------------------------------------------------------



SCHEDULE I
LIST OF EXCHANGE SECURITIES












































14